UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32361 METROPOLITAN HEALTH NETWORKS, INC. (Exact name of registrant as specified in its charter) Florida 65-0635748 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 777 Yamato Road, Suite 510 Boca Raton, Fl. (Address of principal executive offices) (Zip Code) (561) 805-8500 (Registrant’s telephone number, including area code) 250 South Australian Avenue, Suite 400 West Palm Beach, Fl. 33401 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at April 22, 2011 Common Stock, $.001 par value per share 41,085,000share 1 Metropolitan Health Networks, Inc. Index Part I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Three MonthsEnded March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3A. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 26 SIGNATURES 26 2 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and equivalents $ $ Investments, at fair value Accounts receivable from patients, net of allowance of $738,000and $817,000 in 2011 and 2010, respectively Due from Humana, net Inventory Prepaid expenses Prepaid income taxes - Deferred income taxes Other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization of $3,086,000 and $3,443,000 in 2011 and 2010, respectively RESTRICTED CASH AND INVESTMENTS DEFERRED INCOME TAXES, net of current portion OTHER INTANGIBLE ASSETS, net of accumulated amortization of $1,065,000 and $1,238,000 in 2011 and 2010, respectively GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued payroll and payroll taxes Accrued expenses Current portion of long-term debt TOTAL CURRENT LIABILITIES LONG-TERM DEBT, net of current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Series A preferred stock, par value $.001 per share; stated value $100 per share; 10,000,000 shares authorized; 5,000 issued and outstanding Common stock, par value $.001 per share; 80,000,000 shares authorized; 41,052,000 and 40,750,000 issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, (unaudited) (unaudited) REVENUE $ $ MEDICAL EXPENSE Medical claims expense Medical practice costs Total Medical Expense GROSS PROFIT OPERATING EXPENSES Payroll, payroll taxes and benefits General and administrative Marketing and advertising Total Operating Expenses OPERATING INCOME BEFORE GAIN ON SALE OF HMO SUBSIDIARY Gain on sale of HMO subsidiary - OPERATING INCOME OTHER INCOME: Investment income Other (expense) ) ) Total Other Income INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ $ EARNINGS PER SHARE: Basic $ $ Diluted $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash (used in) operating activities: Depreciation and amortization Share-based compensation expense Excess tax benefits from stock-based compensation ) - Deferred income taxes ) Unrealized (gains) losses on short-term investments ) Gain on Sale of HMO - ) Changes in operating assets and liabilities: Accounts receivable ) Due from Humana ) ) Inventory ) ) Prepaid expenses ) ) Prepaid income taxes ) Other current assets Other assets ) Accounts payable ) ) Accrued payroll and payroll taxes ) ) Accrued expenses Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash paid for physician practices acquired, net of cash acquired ) - Restricted cash released as security for letter of credit - (Purchase) sale of short-term investments ) Net cash (used in)/provided by investing activities ) CASH PROVIDED BY/(USED IN) FINANCING ACTIVITIES: Repayments of notes payable ) - Excess tax benefits from stock-based compensation - Stock repurchases - ) Other ) - Net cash provided by/(used in) financing activities ) NET DECREASE IN CASH AND EQUIVALENTS ) ) CASH AND EQUIVALENTS - beginning of period CASH AND EQUIVALENTS - end of period $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities Issuances of notes payable for physician practice acqusitions $ $
